Citation Nr: 0815424	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-11 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an effective date prior to April 13, 2006 for 
the granting of service connection for residuals of mild T7 
and T8 compression fractures.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to 
September 1990; and from January 2003 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
Notice of Disagreement was received in September 2006, a 
Statement of the Case was issued in March 2007, and a 
Substantive Appeal was received in April 2007.   

The veteran presented testimony at a Board hearing before the 
undersigned Acting Veterans Law Judge in January 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 


FINDING OF FACT

On April 13, 2006, the veteran filed a claim to reopen a 
prior final denial of service connection for residuals of 
mild T7 and T8 compression fractures (claimed as a low back 
disability).  Service connection was granted effective from 
the date of the re-opened claim.  


CONCLUSION OF LAW

There is no legal basis for an effective date prior to April 
13, 2006 for the grant of service connection for residuals of 
mild T7 and T8 compression fractures.  38 U.S.C.A. §§ 5107, 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:   1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the issue in this case (entitlement to the assignment 
of an earlier effective date) is a downstream issue from that 
of service connection (for which a VCAA letter was duly sent 
in April 2006), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the appellant 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Earlier Effective Dates

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active service, or if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§3.303.  Service connection may be granted for a disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155.  A report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish 
entitlement.  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation has been 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA or the uniformed 
services will be accepted as an informal claim for benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

When a claimant is granted benefits based on liberalizing 
legislation, the effective date of the award is based on the 
facts found, but not earlier than the effective date of the 
liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114(a).

The provisions of 38 C.F.R. § 3.114 apply both to original 
and reopened claims. Specifically, the effective dates of 
awards under 38 C.F.R. § 3.114(a) are assigned as follows:

(1) If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.

(3) If a claim is reviewed at the request of the claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.

In this case, the veteran originally filed a claim for 
service connection for low back pain in May 2004.  It was 
denied by way of a September 2004 RO rating decision.  The 
veteran failed to file a timely notice of disagreement.  
Consequently, the September 2004 RO rating decision became 
final.  The veteran then filed a claim to re-open his prior 
claim for service connection.  This claim to re-open was 
received on April 13, 2006. 

The veteran has argued that his original claim was denied 
because the RO did not have access to his service medical 
records.  The Board notes that the RO denied the veteran's 
claim in September 2004 because the veteran's July 2004 
examination failed to produce a diagnosis.  The Board 
acknowledges that the July 2004 examiner noted that the 
veteran's claims file was available; but that it contained no 
service medical records.  However, the examiner also stated 
that the veteran had a copy of his service medical records, 
and that they were reviewed upon examination.  At the 
examination, the veteran complained of pain and stiffness in 
the lower thoracic spine.  However, upon examination, the 
examiner stated that "there is no tenderness or abnormality 
of the low back or lumbar spine area."  Moreover, the 
examiner failed to diagnose any back disability.  Residuals 
of mild T7 and T8 compression fractures were not diagnosed 
until the veteran's October 2006 VA examination.   

The Board acknowledges that the medical records reflect 
complaints of low back pain prior to the date of service 
connection; however, service connection cannot be granted for 
pain in the absence of a medical diagnosis.  The Board also 
notes that a post service medical record dated August 24, 
2004 reflects a diagnosis of a myofascial strain of the 
thoracic lumbar region.  This record does not appear to have 
been before the RO when it issued its rating decision on 
September 11, 2004.    Nonetheless, when the veteran failed 
to file a notice of disagreement in response to the September 
2004 rating decision, that decision became final.

As noted above, except as otherwise provided, the effective 
date for an evaluation and award of compensation based on an 
original claim or a claim reopened after final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. 
§ 3.400.  Unless specifically provided, such determination is 
made on the basis of the facts found.  38 C.F.R. § 3.400(a).


ORDER

The appeal is denied.  



____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


